DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-10, drawn to a device comprising: a controller handset including a housing and a control element protruding from the housing, the control element configured to be movable, in operation, with respect to the housing to allow a user to control a movement of an object that is external to the device; and a contactless transponder having an antenna housed in the control element, classified in A63F 13/24.
Group II. Claims 11-17, drawn to a device, comprising: a base; a control member articulated to the base, the control member includes: a first end received by the base; a second end spaced apart from the first end; and a shaft extending between the first end and the second end, the shaft coupling the first end to the second end; a contactless transponder on the second end of the contact member, the contactless transponder including an antenna, classified in A63F 13/24.
Group IlI. Claims 18-20, drawn to a device, comprising: a control member including a first end, a second end opposite the first end, and a shaft coupling the first end to the second end; a contactless transponder on the second end of the control member; a first conductive track having a first end coupled to the contactless transponder and a second end adjacent to the second end of the control member; and a second conductive track having a first end coupled to the contactless transponder and a second end adjacent the second end of the control member, classified in A63F 13/24.
The inventions are independent or distinct, each from the other because:
Inventions of Group 1 and Group 2 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination of Group 1 as claimed does not require the particulars of the subcombination as claimed because the combination as claimed is directed towards a device (controller handset in combination with the control element) comprising: a controller handset including a housing and a control element protruding from the housing, the control element configured to be movable, in operation, with respect to the housing to allow a user to control a movement of an object that is external to the device; and a contactless transponder having an antenna housed in the control element.  The subcombination of Group 2 has separate utility such as a device (control element) comprising a base; a control member articulated to the base, the control member includes: a first end received by the base; a second end spaced apart from the first end; and a shaft extending between the first end and the second end, the shaft coupling the first end to the second end; a contactless transponder on the second end of the contact member, the contactless transponder including an antenna.
Inventions of Group 1 and Group 3 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination of Group 1 as claimed does not require the particulars of the subcombination as claimed because the combination as claimed is directed towards a device (controller handset in combination with the control element) comprising: a controller handset including a housing and a control element protruding from the housing, the control element configured to be movable, in operation, with respect to the housing to allow a user to control a movement of an object that is external to the device; and a contactless transponder having an antenna housed in the control element.  The subcombination of Group 3 has separate utility such as a device (control element), comprising: a control member including a first end, a second end opposite the first end, and a shaft coupling the first end to the second end; a contactless transponder on the second end of the control member; a first conductive track having a first end coupled to the contactless transponder and a second end adjacent to the second end of the control member; and a second conductive track having a first end coupled to the contactless transponder and a second end adjacent the second end of the control member.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions of Group 2 and Group 3 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group 2 has separate utility such as a base; a control member articulated to the base, a first end received by the base.  Subcombination Group 3 has separate utility such as a first conductive track having a first end coupled to the contactless transponder and a second end adjacent to the second end of the control member; and a second conductive track having a first end coupled to the contactless transponder and a second end adjacent the second end of the control member.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention; and
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715